Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00083-CV

                                 Candice D. FERNANDEZ,
                                         Appellant

                                              v.

                                 Alejandro R. FERNANDEZ,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09245
                         Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED April 26, 2017.


                                               _________________________________
                                               Rebeca C. Martinez, Justice